Citation Nr: 1124354	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  05-10 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral flatfeet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran had honorable active duty from June 1983 to June 1, 1986, and active service from June 2, 1986, to December 16, 1987 which was under other than honorable conditions.  The appellant also had prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied service connection for bilateral flatfeet.

In April 2008 and April 2010, the Board remanded this claim for further development.  It now returns for appellate consideration.

In May 2011, the Veteran submitted a DD Form 149, which shows that he is seeking to upgrade his other than honorable discharge with the Army Review Boards Agency.  It is noted that the RO previously rendered an administrative determination addressing this issue in October 2003.  It is unclear as to whether this May 2011 submission is an attempt to reopen his claim.  On remand, the RO should take appropriate action to clarify this matter.  

The issue of service connection for bilateral flatfeet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that it must remand this claim again despite the further delay.  

In its April 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide an adequate VA examination addressing the etiology of the Veteran's disabilities of the bilateral feet.  Such an examination was provided in August 2010.  After reviewing the claims file and examining the Veteran, the examiner opined that it was at least as likely as not that the Veteran's bilateral foot disabilities were related to active service because the claims file documented that the Veteran complained of foot problems while on active duty in the early 1980's in Korea.  However, the Veteran's service treatment records show no diagnoses, treatment, or complaints pertaining to the feet apart from an April 1987 record (during the Veteran's period of other than honorable service).  This record reflects that the Veteran reported right ankle pain after an inversion injury three days earlier at Fort Hood, Texas.  The Veteran was diagnosed with a resolving sprain.  This record does not reflect complaints or findings regarding the Veteran's foot soles or arches.  An October 1987 report (recorded during the Veteran's period of other than honorable service) of medical history reflects that a history of "foot trouble" which the Veteran indicated on the form referred to athlete's foot between the toes.  No other complaints or findings related to the feet were noted.  Thus, it is not clear what evidence the examiner was referring to in his opinion that the Veteran had documented foot complaints in service in the early 1980's related to his current foot disabilities.  The Board notes in this regard that a physician's opinion must be based on an accurate factual premise in order to have probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

For the foregoing reasons, the Board finds that the August 2010 examination provided pursuant to the Board's remand directive is not sufficient to make a decision on this claim.  When VA undertakes to provide a VA examination or obtain a VA opinion as parts of its duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  Thus, the Board finds that remand is warranted to provide an adequate VA examination in compliance with its April 2010 remand directive.  


Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a new VA examination to assess the relationship between his disabilities of the bilateral feet and his period of service. The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's disabilities of the bilateral feet, to include plantar fasciitis, are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service (from June 1983 to June 1986), or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided which is grounded in the evidence of record.  Where possible, it would be helpful if the examiner cited to specific documents.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board.  If the examiner is unable to render an opinion without resorting to speculation, a complete rationale must be provided as to why such an opinion cannot be rendered. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

